Citation Nr: 0528341	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In March 2005, the veteran sitting at the RO testified at a 
hearing, via videoconference, before the undersigned sitting 
at the VA central office in Washington, D.C.  A transcript of 
the hearing is associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on his part.


REMAND

The veteran seeks service connection for hypertension.  
Service medical records reflect incidents of high blood 
pressure, although hypertension was not diagnosed.  When 
examined by VA in August 2000, prior to his retirement from 
service, a history of elevated blood pressure (no disease 
found) was diagnosed, although the full examination report 
does not seem to be in the file.  

In November 2004, the veteran underwent VA examination and 
essential hypertension was diagnosed.  However, the 
examination report indicates that the purpose of the 
examination was for "an increase".  The examiner did not 
review the veteran's medical records and was not asked to 
render an opinion as to etiology of the veteran's diagnosed 
essential hypertension.  In the interest of due process and 
fairness, the Board believes this should be done.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should request that the VA 
examiner who examined the veteran in 
November 2004 review the veteran's 
medical records, including the service 
medical records, and the examination 
report.  (If, and only if, that examiner 
is unavailable, should the veteran be 
scheduled for a new VA examination to 
determine the etiology of any diagnosed 
hypertension found to be present.)  The 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
hypertension disorder was caused by 
military service, including the findings 
noted in the August 1996, and May and 
June 2000 service medical records, and 
August 2000 separation examination report 
(when the diagnosis was history of 
elevated blood pressure, no disease 
found) or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for hypertension.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2004 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


